DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 13-14, 18, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuijk et al. (WO 2010/028752) in view of Bhate (EP1750018).
Regarding claim 1, Kuijk et al. teaches an article (1) comprising a liquid-impregnated surface (2) (Figure 6), the liquid-impregnated surface comprising a plurality of micro-scale and/or nano-scale solid features (3) (Page 5, lines 5-25) spaced sufficiently close to stably contain a liquid (6) therebetween or therewithin (Page 6, lines 26-30: The probability that the liquid -i.e. wetting liquid 6- leaves the microstructure is avoided) where the impregnating liquid fills a volume between said solid features (Page 5, lines 5-25 and Figures 2 and 6), and wherein said surface is non-wetting (Page 7, lines 20-30) to a contacting liquid (UL; Fig. 6) in contact with the surface; and wherein the portion of said liquid-impregnated surface that is non-submerged by said impregnating liquid comprises portions of the solid features that are able to come into direct contact with the contacting liquid (see last ¶ of page 3 & first ¶ of page 4 & Fig. 6); and Kuijk further suggests where a surface area fraction of a portion of said liquid-impregnated 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to  provide wherein the surface area fraction is between 0.025 and 0.5, for the purpose of custom tailoring the wetting properties of the surface (Page 4, lines 0-10),  since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II). 
Kuijk is silent to wherein the solid features comprise at least one member selected from the group consisting of a spherical particle, a nanoneedle, a nanograss, and a random geometry feature that provides surface roughness.
Bhate teaches the solid features (800; Fig. 10) comprise at least one member selected from the group consisting of a nanoneedle, a nanograss, feature (¶[0051], which provides secondary features 820 have dimensions in the ranges of 1 nm to 1000 nm; Fig. 10) that provides surface roughness, in order to amplify the low-wettability effects by having multiple size scale features (¶[0051]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuijk to include the 
NOTE: It is noted ¶[0052] of Bhate was erroneously cited in a portion of the previous rejection, however, this was a typographical error, and the correct ¶[0051] is now cited entirely herein. This does not change the grounds of rejection, and it is further noted ¶[0051] was cited previously, and thus Applicant was made aware of the contents thereof. 
Regarding claims 2, 4, and 5, Kuijk et al. teaches an article as discussed above.  While Kuijk et al. teaches the liquid as Fluorinert (Page 7, line 16), Kuijk et al. is silent as to a viscosity of the liquid.
However, Examiner takes Official Notice that it is well known in the art that Fluorinert is manufactured by 3MTM, and that Fluorinert (e.g. Fluorinert variant FC-3283) has a room temperature viscosity less than 50cp (Note: 50 centipoise “cP” = 50 centistoke “cS”) for the purpose of improving article longevity by selecting a fluid that is non-toxic and compatible with a wide variety of materials. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the Fluorinert variant as disclosed by Kuijk et al. in the form of Fluorinert variant FC-3283 for the purpose of improving article longevity by selecting a fluid that is non-toxic and compatible with a wide variety of materials.  The Official Notice taken in the action dated 9/24/2018 was not traversed by Applicant, and thus is considered Applicant admitted prior art (see MPEP 2144.03). 
Regarding claim 3, Kuijk et al. teaches an article as discussed above.  While Kuijk et al. teaches the liquid as Fluorinert (Page 7, line 16), Kuijk et al. is silent as to a room temperature vapor pressure of the liquid.
TM, and that Fluorinert (e.g. Fluorinert variant FC-70) has a room temperature vapor pressure less than 0.1mm Hg (Note: 0.1mm Hg = 0.1 torr) for the purpose of improving article longevity by selecting a fluid that is non-toxic and compatible with a wide variety of materials. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the Fluorinert variant as disclosed by Kuijk et al. in the form of Fluorinert variant FC-70 for the purpose of improving article longevity by selecting a fluid that is non-toxic and compatible with a wide variety of materials. The Official Notice taken in the action dated 9/24/2018 was not traversed by Applicant, and thus is considered Applicant admitted prior art (see MPEP 2144.03).
Regarding claim 6, Kuijk et al. teaches an article as discussed above, where the features have substantially uniform height (Figure 5, see also Figure 3), where the impregnating liquid fills space between the features (Figure 5, see also Figure).
Regarding claim 7, Kuijk et al. teaches an article as discussed above, where the features define pores or other wells and where the  impregnating liquid fills the features (Page 5, lines 5-15: The matrix of features are in the form of an open network of micro-pillars “5,” a closed network of micro-wells “4,” or a combination thereof).
Regarding claim 9, Kuijk et al. teaches a liquid impregnated surface as discussed above, where the plurality of micro-scale and/or nano-scale solid features have a feature to feature spacing from about 1 micrometer to about 100 micrometers (Figure 4 and page 5, lines 19-22: A spacing of features is disclosed to be between 100 nanometers to 100 micrometers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 10, Kuijk et al. teaches a liquid impregnated surface as discussed above, where the plurality of micro-scale and/or nano-scale solid features have a feature to feature spacing from about 5 nanometers to about 1 micrometer (Figure 4 and page 5, lines 19-22: A spacing of features is disclosed to be between 100 nanometers to 100 micrometers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
Regarding claim 13, Kuijk et al. teaches an article as discussed above, where the solid features have heights no greater than about 100 micrometers (Page 5, lines 19-24: A height, which is equivalent to depth, of a pore “3” is between 100 nanometers to 100 micrometers, where pore height necessarily corresponds to a height of a feature “4” or “5” since the pores are “space” defined by the features themselves). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
Regarding claim 14, Kuijk et al. teaches a liquid impregnated surface as discussed above, where the solid features comprise posts (Figure 3 and Page 5, lines 11-12: Micro-pillars “5”).
Regarding claim 18, Kuijk et al. teaches an article as discussed above, where the impregnating liquid comprises a fluorinated coolant (e.g., Fluorinert) (Page 7, line 16).
Regarding claim 30, Kuijk et al. teaches wherein said impregnating liquid is held in place between said plurality of features regardless of orientation of said liquid impregnated surface (Kiujk as modified above).  
Further note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “wherein said impregnating liquid is held in place between said plurality of features regardless of orientation of said liquid impregnated surface” constitutes a functional limitation, there being no differentiating structure recited.  However, Kuijk et al. teaches the wetting liquid is trapped via capillary effect (Page 5, lines 15-20), and thus would function in this manner. 
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuijk et al. (WO 2010/028752) in view of Bhate (EP1750018) and in further view of Gross (US6649266).
Regarding claim 20, Kuijk et al. teaches the limitations of claim 1, and Kuijk teaches the article as formed from glass (Page 2, lines 25-30), however, does not appear to teach wherein the glass is mirror glass. 
Gross teaches it is well known in the art to apply such a wettability controlled article to mirrors, in order to provide such an antifouling article to mirrors (Col. 7, lines 40-48).

Further note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “where the liquid-impregnated surface is configured to inhibit fogging thereupon” constitutes a functional limitation, there being no differentiating structure recited.  However, Kuijk et al. teaches the surface as inhibiting fogging (Page 7, lines 22-29: The surface is non wetting).
Claims 19 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuijk et al. (WO 2010/028752) in view of Bhate (EP1750018) and in further view of Bhate (US20080145631), hereinafter Bhate2.
Regarding claims 19 and 31, Kuijk teaches the limitations of claim 1, and Kuijk does not teach wherein the article is a member of a steam or gas turbine part, or a stent.  
Bhate2 teaches wherein articles with controlled wettability, such as that taught by Kuijk, are attractive for many applications, including steam or gas turbines (¶[0035]) and stents (¶[0034]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuijk to include such an article in 
Further note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “where the liquid-impregnated surface is configured to repel impinging liquid” constitutes a functional limitation, there being no differentiating structure recited.  However, Kuijk et al. explicitly teaches the surface as repellant to undesirable fluids (Page 7, lines 22-29: The surface is non wetting).
Response to Arguments
Applicant's arguments filed 2/07/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, Applicant has failed to identify what Examiner has gleaned only from Applicant’s disclosure.  On the contrary, Examiner has explicitly identified the 
Applicant argues the Office must show, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, and such optimization would result in a property within the claimed range.  Applicant does not conceded Kuijk teaches the claimed surface area fraction, and thus could not possibly teach how to optimize the parameter.  
First, if Applicant is suggesting the words “surface area fraction” do not appear verbatim in Kuijk, Applicant is correct, however, Examiner stresses, there is no ipsissimis verbis test (See MPEP 2131), and thus a reference need not duplicate word for word the language recited in the claim.
Kuijk states “[b]y modifying the ratio of the trapped wetting liquid phase area to the exposed substrate area in the micro-sturctured  surface, the effective macroscopic wetting properties of the surface can be custom tailored such as to be comprised between those of the wetting liquid phase and those of the bare  substrate” (Page 4, lines 0-10, bolded for emphasis). Here, as indicated in the rejection, Kuijk teaches the ratio (the variable) may be modified in order to tailor the wetting properties either closer to that of the wetting liquid phase or the bare substrate (the result). It is also noted MPEP 2144.05 states it has been held “a recognition in the prior art that a property is affected by the variable is sufficient to fin the variable result effective” (see section III B). Examiner maintains one having ordinary skill in the art would come to this conclusion from the teachings of Kuijk, and one having ordinary skill in 
	Applicant argues with respect to an alleged inherency of Kuijk (Page 5-6), citing to MPEP 2112 IV.
	These arguments are entirely without merit, as the rejection does not rely on inherency.  
	 Regarding Bhate, Applicant argues Bhate does not teach “nanoneedles or nanograss.”
First, if Applicant is suggesting the words “nanoneedles or nanograss” do not appear verbatim in Bhate, Applicant is correct, however, Examiner stresses, there is no ipsissimis verbis test (See MPEP 2131), and thus a reference need not duplicate word for word the language recited in the claim.  Here, Examiner has provided exactly what is being considered to read on “nanoneedles or nanograss” (secondary features 820, seen in Fig. 10 and described in ¶[0051]).  Applicant has provided no reasoning or analysis as to how one having ordinary skill in the art would not recognize the secondary features of Bhate to be nanoneedles or nanograss.  Examienr maintains, given the plain meaning of these terms, as the secondary features 820 are a dense array of nanopillars, and thus clearly read on both claimed terms.  Finally, regarding the claimed “random geometry,” which Applicant does not concede, Bhate explicitly teaches “random arrangements and other distributions in size shape, and orientation…may be appropriate for specific applications” (bolded for emphasis) and thus is also considered to read on this limitation.

While Applicant has misrepresented the proposed modification, Examiner respectfully traverses these arguments.  Examiner contends Kuijk and Bhate are both directed to provide resistance to wetting, as this is precisely what both Kuijk and Bhate are attempting to achieve.  As indicated in the rejection, and as clearly demonstrated by Bhate, the secondary surface features of Bhate would provide additional low wettability effects to the top unwetted surfaces of Kuijk.  One having ordinary skill in the art would recognize the solid features of Kuijk lend themselves the proposed modification with Bhate. 
	For at least the reasons stated above, Applicant’s arguments are found unpersuasive and the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.